Citation Nr: 0506298	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1963, and from July 1963 to June 1967.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefit sought on appeal.

The veteran also appealed that part of the March 202 RO 
decision that denied service connection for tinnitus.  A July 
2004 RO decision granted service connection and assigned a 10 
percent rating for tinnitus, effective from April 3, 2001.  
The veteran has not appealed the 10 percent evaluation or the 
effective date assigned.  Thus an issue relating to the 
veteran's tinnitus is not before the Board at this time.  
See, e.g., Grantham v. Brown, 114 F. 3d 1156 (1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's right ear hearing has ranged from level I to level 
IV; he has hearing in the left ear that more nearly 
approximate level I.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  Discussions in the March 2002 
rating decision on appeal, the corresponding December 2002 
statement of the case (SOC), and supplemental statements of 
the case (SSOCs) dated in August 2003 and July 2004 
adequately informed him of the information and evidence 
needed to substantiate all aspects of his claim.  

A VCAA notice letter dated in March 2004 informed him of the 
VCAA's implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that this document shows that the appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal.  However, the Board 
finds that the timing of the notice did not prejudice the 
veteran.  During the pendency of his claim he has been 
afforded numerous opportunities to submit information 
relating to any additional evidence that may be available.  
VA has obtained all outstanding evidence, and the veteran has 
not indicated that he was in the process of obtaining 
additional evidence.  It is clear that there is no additional 
relevant evidence that has not been obtained and that the 
veteran desires the Board to proceed with its appellate 
review.  See Quartuccio, supra.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The March 2004 VCAA notice letter 
requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained all available service 
records and all indicated post-service medical records.    

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded VA examinations in December 2001 and 
July 2003 with regard to his bilateral hearing loss.  The 
Board finds that the relevant medical evidence of record, to 
include the report of these VA examinations, contains 
sufficient detail to make a decision on his claim.  Thus, 
there is no duty to provide an additional examination with 
regard to the veteran's claim for an increased evaluation.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran maintains that the current non-compensable 
evaluation assigned for his bilateral hearing loss does not 
adequately reflect the severity of that disability.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In an April 2001 statement, a private medical doctor stated 
that the veteran suffered from a severe bilateral 
sensorineural hearing loss.  The report of September 2000 
audiometric testing conducted by this medical doctor provides 
that the pure tone air conduction thresholds in the right ear 
at 1,000, 2,000, 3,000 and 4,000 hertz were 55, 60, 55 and 60 
decibels, respectively, with an average of 58 decibels.  The 
pure tone air conduction thresholds in the left ear at the 
same frequencies were 30, 45, 55 and 60 decibels, 
respectively, with an average of 48 decibels.  The speech 
recognition scores using the Maryland CNC test were 88 
percent in the right ear and 96 percent in the left ear.  
These audiometric findings reflect level III hearing in the 
right ear and level I hearing in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Under Table VIa, such findings represent 
level IV hearing in the right ear.  See 38 C.F.R. §§  4.85, 
Table VIa; 4.86.

On VA audiometric testing in December 2001, the pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 hertz were 50, 65, 55 and 50 decibels, 
respectively, with an average of 55 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 30, 50, 50 and 55 decibels, respectively, 
with an average of 46 decibels.  The speech recognition 
scores using the Maryland CNC test were 100 percent in the 
right ear and 100 percent in the left ear.  Such audiometric 
findings reflect level I hearing in each ear.  See 38 C.F.R. 
§ 4.85, Table VI.  

On VA audiometric testing in July 2003, the pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 hertz were 50, 55, 45 and 45 decibels, 
respectively, with an average of 49 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 30, 45, 45 and 50 decibels, respectively, 
with an average of 43 decibels.  The speech recognition 
scores using the Maryland CNC test were 96 percent in the 
right ear and 100 percent in the left ear.  Such audiometric 
findings reflect level I hearing in each ear.  See 38 C.F.R. 
§ 4.85, Table VI.  

In an April 2004 report, a second private medical doctor 
wrote that the veteran's audiogram revealed moderate 
sensorineural hearing loss from 1-6000 hertz in both ears.  
The report of March 2004 audiometric testing conducted by 
this medical doctor provides that the pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 hertz were 50, 55, 55 and 60 decibels, 
respectively, with an average of 55 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 35, 55, 55 and 50 decibels, respectively, 
with an average of 49 decibels.  The speech recognition 
scores using the Maryland CNC test were 88 percent in the 
right ear and 92 percent in the left ear.  Such audiometric 
findings reflect level II hearing in the right ear and level 
I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI. 

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.  The 
mechanical application of the rating schedule to the December 
2001 and July 2003 VA audiometric examination findings, as 
well as the September 2000 and March 2004 private audiometric 
examinations, i.e., hearing in the right ear ranging from 
levels I to IV, and hearing in the left ear that more nearly 
approximates level I, warrants a noncompensable evaluation.  
38 C.F.R. § 4.85, Table VII.  Thus, under the schedular 
criteria, the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss. 

The Board recognizes the contentions from the veteran that 
his bilateral hearing loss warrants a compensable evaluation.  
However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as 
whether the degree of his hearing loss satisfies certain 
medical diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, his own contentions do not constitute 
competent medical evidence that his service-connected 
bilateral hearing loss warrants a compensable schedular 
evaluation.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
bilateral hearing loss, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).









ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


